Order unanimously modified as an exercise of discretion, and as modified affirmed without costs, in accordance with the following memorandum: The record does not establish that plaintiff’s failure to comply with defendant’s discovery demands or the trial court’s discovery order was *960willful or contumacious; therefore, we conclude that the trial court did not abuse its discretion in denying defendant’s motion to dismiss plaintiff’s complaint or preclude plaintiff from introducing any medical evidence (see, CPLR 3126; Donner v 50 Tom Corp., 99 AD2d 504; Wood v Ford Nursing Home Co., 79 AD2d 841; see also, Gaylord Bros. v RND Co., 134 AD2d 848; Shamash v Ohrbach’s Inc., 57 AD2d 531). Because plaintiff’s counsel’s failure to comply with the prior discovery order caused substantial delays, in the exercise of our discretion we impose a monetary sanction in the sum of $500 on plaintiff’s counsel (see, Crow-Crimmins-Wolff & Munier v County of Westchester, 110 AD2d 871, 872-873; Siebert v 60 Sutton Corp., 99 AD2d 950). (Appeal from order of Supreme Court, Erie County, Wolf, J.—discovery.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.